Citation Nr: 0413113	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  03-22 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION

The veteran had active service from July 1932 to May 1953.  

The case comes before the Board of Veterans' Appeals (Board) 
from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.
 
As further discussed below, the Board is reopening the 
veteran's claim regarding service connection for bilateral 
hearing loss.  As a result of this action, the issue of 
service connection for hearing loss and tinnitus are being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the appellant if further 
action is required.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this decision. 

2.  In a February 1971 rating decision, the veteran was 
originally denied service connection for bilateral hearing 
loss.  The veteran did not file a timely appeal with respect 
to this issue.  The February 1971 rating decision is final.

3.  The evidence associated with the claims file since the 
February 1971 rating decision is, either by itself or in 
connection with evidence already of record, so significant 
that it must be considered to decide fairly the merits of the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.




CONCLUSIONS OF LAW

1.  The unappealed February 1971 rating decision, which 
originally denied service connection for bilateral hearing 
loss is final.  38 U.S.C.A. § 7105 (West 2002) (formerly 
codified at 38 U.S.C. §§ 4005 (1970)); 38 C.F.R. §§ 19.109, 
19.110, 19.118 (1970) (VA regulations in effect at the time 
of the 1971 rating decision).

2.  The evidence received since the February 1971 rating 
decision which relates to the issue of service connection for 
the claimed bilateral hearing loss is new and material and 
the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) became 
effective.  This liberalizing legislation is applicable to 
all claims for VA benefits, to include claims to reopen 
previously denied claims of service connection.  Besides 
eliminating the requirement that a claimant submit evidence 
of a well-grounded claim, it provides that VA will assist the 
claimant in obtaining evidence necessary to substantiate a 
claim.  Specifically, it requires VA to notify the claimant 
and the claimant's representative, if any, of information 
required to substantiate a claim.  The VCAA also provides for 
a broader VA obligation to obtain relevant records and advise 
a claimant of the status of those efforts, and contains an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.  Further, during the 
pendency of this appeal, in August 2001, VA issued 
regulations to implement the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments, which apply 
only to claims governed by Part 3 of the Code of Federal 
Regulations, were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which was made effective 
August 29, 2001.  While the VCAA and the regulations 
implementing the VCAA provide in some circumstances for VA to 
obtain an additional medical examination or opinion, special 
provisions apply to claims to reopen finally adjudicated 
claims filed after November 9, 2000 allowing such development 
only if new and material evidence is presented or secured, 
given that the claim was previously denied.  

In this regard, the Board observes that the VCAA appears to 
have left intact the requirement that a claimant must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C.A. § 5103A(f) (West 2002).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c)).  However, the regulation provisions 
affecting the adjudication of claims to reopen a finally 
decided claim are applicable only to claims received on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
veteran's request to reopen the previously denied claim of 
service connection for bilateral hearing loss was received 
prior to that date (per a statement submitted in July 2000), 
those regulatory provisions do not apply.

The Board notes that the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA.  However, as the Board has reopened the 
veteran's claim of service connection for bilateral hearing 
loss, as further discussed below, the Board will not remand 
this to the RO for further development as it would be 
unproductive.  The veteran has not been prejudiced by this 
action.  See Pelegrini v. Principi, 17 Vet. App. 412 (2003); 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747) 
(1992)).

As previously indicated, the requirement of submitting new 
and material evidence to reopen a claim is a material legal 
issue that the Board is required to address on appeal.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); see 
also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In 
this regard, in a February 1971 rating decision, the veteran 
was originally denied service connection for bilateral 
hearing loss.  The veteran did not file a timely appeal with 
respect to this issue, and hence, the February 1971 rating 
decision is final.  38 U.S.C.A. § 7105 (West 2002) (formerly 
codified at 38 U.S.C. §§ 4005 (1970)); 38 C.F.R. §§ 19.109, 
19.110, 19.118 (1970) (VA regulations in effect at the time 
of the 1971 rating decision). 

As noted above, a claim based on the same factual basis may 
not be considered.  See 38 C.F.R. § 20.1103 (2003).  The 
exception to this rule is 38 U.S.C.A. § 5108 (West 2002), 
which states, in part, that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).

Under 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001), "new and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
"directly and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).

The amended regulation, which is effective for claims filed 
on or after August 29, 2001, separately defines "new" as 
not previously submitted and "material" as relating to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question becomes 
whether the evidence raises a reasonable possibility of 
substantiating the claim.  66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  In this case, the Board notes that the provisions 
of 38 C.F.R. § 3.156(a), the version prior to the regulatory 
change, are applicable in the veteran's case as the claim was 
filed prior to August 29, 2001.

As previously indicated, in a February 1971 rating decision, 
the RO denied the veteran's claim seeking entitlement to 
service connection for bilateral hearing loss.  At the time 
of the February 1971 rating decision, the medical records did 
not show a current hearing loss disability.  The relevant 
evidence received since the February 1971 rating decision, 
includes a letter from Michael Gebauer, M.D., indicating that 
it is as likely as not that the veteran's currently diagnosed 
bilateral hearing loss and bilateral tinnitus were caused by 
the exposure to acoustical trauma the veteran suffered in 
service.  Additional evidence received since the 1971 rating 
decision includes medical records from Central Florida 
Hearing Center and outpatient treatment records from the VA 
Medical Center (VAMC) in Orlando, Florida from July 2001; 
both diagnose the veteran with severe profound mixed hearing 
loss. 

Upon a review of the evidence, the Board finds that the 
evidence received after the February 1971 rating decision is 
new evidence which is not redundant or cumulative of other 
evidence previously considered.  As well, the Board finds 
that the new evidence is material to the issue under 
consideration.  In the February 1971 rating decision, the RO 
denied the veteran's claim for service connection for 
bilateral hearing loss because there was no evidence showing 
that the veteran was currently diagnosed with hearing loss.  
However, the new evidence submitted since the February 1971 
rating decision shows that the veteran currently suffers from 
bilateral hearing loss.  Specifically, the evidence tends to 
indicate the veteran currently suffers from bilateral hearing 
loss and that his bilateral hearing loss is, in the opinion 
of a medical professional, at least as likely than not to be 
related to his active service.  This leads the Board to find 
that the additional evidence is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

Based on the foregoing, the Board finds that the recently 
submitted evidence warrants a reopening of the veteran's 
claim in that such evidence was not previously submitted to 
agency decisionmakers, bears directly and substantially upon 
the specific matter under consideration, is neither 
cumulative nor redundant, and by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered to fairly decide the merits of the claim.  
Accordingly, the appellant's claim of service connection for 
bilateral hearing loss is reopened, and the appeal is 
granted, to that extent only.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).  However, the evidence presented thus far does not 
warrant a grant of service connection, and in light of the 
VCAA of 2000, further development of the case is necessary 
prior to final adjudication.  As such, the claim is remanded 
for additional development, as described below.  


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for bilateral 
hearing loss.  To this extent, the appeal is granted.   


REMAND

As noted above, the Board has reopened the previously denied 
claim for service connection for bilateral hearing loss.  
Additionally, the Board finds that that the veteran was not 
provided with an examination that evaluated his claim for 
bilateral tinnitus.  The Board has reviewed the records and 
finds that additional development is necessary before 
appellate action may be completed.  

The Board notes that the VA examinations of record provide 
inadequate bases upon which to adjudicate the veteran's 
claims.  The most recent VA compensation examinations for 
hearing loss were conducted in November 1970 without the 
benefit of the evidence submitted by the veteran in July 
2000.  Specifically, as was mentioned above, the veteran 
submitted a letter dated July 2001 from Dr. Gebauer, which 
indicated that the veteran's bilateral hearing loss and 
tinnitus were at least as likely than not related to service 
noise exposure.  As well, the veteran has submitted evidence 
showing that he is currently diagnosed with bilateral hearing 
loss and tinnitus.

The Board thus finds it would be helpful in arriving at an 
accurate diagnosis and opinion of etiology for the claimed 
conditions, and in arriving at an accurate assessment of the 
nature and extent of any current disorders in both ears if a 
new examination was conducted with complete review of the 
claims file, to include all medical records, and current 
clinical and diagnostic test results.  See 38 C.F.R. 
§ 3.159(c)(4) (2003). 

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)); and the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002).  The claims file must 
include documentation that the RO has 
complied with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and relevant case law 
as specifically affecting the issues on 
appeal.

2.  The RO should contact the veteran and 
request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who have treated him, and who 
possess records relevant to his claimed 
bilateral hearing loss and bilateral 
tinnitus since June 1953 to the present.  
Provide the veteran with release forms 
and ask that a copy be signed and 
returned for each health care provider 
identified and whose treatment records 
are not already contained within the 
claims file.  When the veteran responds, 
obtain records from each health care 
provider he identifies (except where VA 
has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the veteran of the records that the RO 
was unable to obtain, including what 
efforts were made to obtain them.  Also, 
inform the veteran that adjudication of 
the claim will be continued without these 
records unless he is able to submit them.  
Allow an appropriate period of time 
within which to respond.  Furthermore, 
the veteran should be specifically 
informed as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the veteran in substantiating his 
claim, per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

3.  The RO should request that the 
veteran provide information as to the 
dates of any treatment at any VAMC 
relevant to his claimed bilateral hearing 
loss and bilateral tinnitus.  All 
identified treatment records from any 
reported VA medical facility dated from 
June 1953 to the present which are not 
already contained within the claims file 
should be obtained and associated with 
the claims file.  If the search for the 
above records has negative results, the 
claims file must be properly documented 
with information obtained from the VA 
facility(ies).  Furthermore, the veteran 
should be specifically informed as to 
what portion of the evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating his claim.  Per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

4.  After the development described above 
has been completed, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA audiological examination, 
conducted by an audiologist, to evaluate 
the nature, severity, and etiology of the 
veteran's claimed bilateral ear hearing 
loss and bilateral tinnitus.  If no 
hearing loss or tinnitus is currently 
found, the examiner should so indicate.  
The RO must make available to the 
examiner the claims folder.  The claims 
folder must be thoroughly reviewed by the 
examiner in connection with the 
examination.  The examiner must indicate 
in the examination report that the claims 
file was reviewed.  All necessary tests 
and studies should be conducted in order 
to render a diagnosis of the veteran's 
claimed bilateral hearing loss and 
tinnitus.  The examiner should review all 
of the veteran's medical records and 
history, and the service and post-service 
medical records.  Following an 
examination of the veteran and a review 
of his medical records and history, the 
VA specialist should report the veteran's 
current hearing acuity measurements, as 
well as determine the actual 
diagnosis(es) of the veteran's reported 
hearing impairments.  The VA specialist 
should also render an opinion as to 
whether it is at least as likely as not 
that the currently claimed bilateral 
hearing loss and bilateral tinnitus were 
incurred during the veteran's active 
service, became manifest to a compensable 
degree within a one year period of his 
discharge from service, are related to 
any in-service symptomatology or 
symptoms, and/or are otherwise related to 
his active service.  Additionally, the VA 
specialist should render an opinion as to 
whether it is at least as likely as not 
that the veteran's claimed bilateral 
hearing loss and/or bilateral tinnitus 
are related to any post-service event(s) 
or diseases, including the aging process.  
If the etiology of the veteran's claimed 
bilateral hearing loss and bilateral 
tinnitus are attributed to multiple 
factors/events, the examiner should 
specify which symptoms/diagnoses are 
related to which factors/events.  It is 
requested that the VA specialist 
reconcile any contradictory evidence 
regarding the etiology of the veteran's 
disorder.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

5.  The veteran should be given adequate 
notice of the requested examination, 
which includes advising him of the 
consequences of his failure to report to 
the examination.  If he fails to report 
to the examination, this fact should be 
noted in the claims folder and a copy of 
the scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

6.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2003).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

7.  After completion of the above, the RO 
should readjudicate the appellant's claim 
seeking entitlement to service connection 
for bilateral hearing loss and bilateral 
tinnitus.  With respect to the applicable 
criteria, during the pendency of the 
veteran's appeal, the rating criteria for 
tinnitus was revised and amended 
effective June 13, 2003.  Therefore, when 
readjudicating the appellant's claim 
seeking entitlement to service connection 
for bilateral tinnitus, the RO should 
apply the version most favorable to the 
appellant.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997).  However, even if the RO 
finds the revised version more favorable, 
the reach of the new criteria can be no 
earlier than the effective date of that 
change.  See 38 U.S.C.A. § 5110(g).  If 
the determination remains unfavorable to 
the veteran, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



